       2:17-cr-20037-JES-JEH # 244         Page 1 of 4                                         E-FILED
                                                                 Friday, 15 February, 2019 09:07:22 PM
                                                                          Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

UNITED STATES OF AMERICA,                  )
                                           )
       Plaintiff,                          )
                                           )
              vs.                          )      Case No. 17-CR-20037
                                           )
BRENDT A. CHRISTENSEN,                     )
                                           )
       Defendant.                          )

   THE UNITED STATES OF AMERICA’S MOTION IN LIMINE TO PRECLUDE
   ARGUMENT THAT THE “BEYOND A REASONABLE DOUBT” STANDARD
         APPLIES TO THE PENALTY PHASE WEIGHING PROCESS

       NOW COMES the United States of America, by John C. Milhiser, United States

Attorney for the Central District of Illinois, Eugene L. Miller and Bryan D. Freres,

Assistant United States Attorneys, and Department of Justice Trial Attorney James B.

Nelson, and hereby moves the Court in limine to preclude the defendant from arguing

that the jury’s penalty-phase weighing process is governed by the “beyond a reasonable

doubt” standard.

       For the jury to impose a sentence of death, the FDPA requires the United States

to prove that “the aggravating factor or factors found to exist sufficiently outweigh all

the mitigating factor or factors found to exist to justify a sentence of death.” 18 U.S.C. §

3593(e) (emphasis added). This Court should preclude the defendant from arguing that

the jury must determine that the aggravators outweigh the mitigators beyond a

reasonable doubt.
       2:17-cr-20037-JES-JEH # 244          Page 2 of 4



       Each of the seven circuit Courts of Appeals to have addressed this issue has

concluded that the Sixth Amendment’s requirement that findings of fact be made

beyond a reasonable doubt does not apply to the FDPA’s weighing determination.

United States v. Gabrion, 719 F.3d 511, 532-33 (6th Cir. 2013); United States v. Runyon, 707

F.3d 475, 516 (4th Cir. 2013); United States v. Fields, 516 F.3d 923, 950 (10th Cir. 2008);

United States v. Mitchell, 502 F.3d 931, 993-94 (9th Cir. 2007), cert. denied, 553 U.S. 1094

(2008); United States v. Sampson, 486 F.3d 13, 32 (1st Cir. 2007); United States v. Fields, 483

F.3d 313, 345-46 (5th Cir. 2007), cert. denied, 552 U.S. 1144 (2008); United States v. Purkey,

428 F.3d 738, 750 (8th Cir. 2005).

       As the First Circuit held in Sampson, the “requisite weighing constitutes a

process, not a fact to be found.” 486 F.3d at 32 (“The outcome of the weighing process is

not an objective truth that is susceptible to further proof by either party. Hence, the

weighing of aggravators and mitigators does not need to be ’found.’“). Similarly, the

Sixth Circuit explained that the FDPA’s weighing process does not require a finding of

fact. Gabrion, 719 F.3d at 533. Thus, the jury need not be instructed on the beyond a

reasonable doubt standard as if it was making a finding of fact. Id.

       This reasoning also has been adopted by district courts. See, e.g., United States v.

Wilson, 956 F. Supp. 2d 397, 399 (E.D.N.Y. 2013); United States v. Aquart, Case No. 3:06-

CR-00160-JBA, 2010 WL 4363414, at *9 (D. Conn. Oct. 26, 2010). Both Wilson and Aquart

rejected the defense argument that the FDPA requires the government to prove that the

aggravators outweigh the mitigators beyond a reasonable doubt. Both opinions

considered the FDPA’s plain language, as well as the fact that burdens of proof apply to

                                               2
       2:17-cr-20037-JES-JEH # 244       Page 3 of 4



ascertaining verifiable facts, whereas the weighing process requires the jurors to make a

judgment as to which already-verified facts are more meaningful. Given the

overwhelming weight of authority on this issue, this Court should preclude the

defendant from arguing that proposition at any point in the penalty phase.

      WHEREFORE, the United States of America respectfully requests this Court to

preclude the defendant from arguing that the jury’s penalty-phase weighing process is

governed by the “beyond a reasonable doubt” standard.



Respectfully submitted,

JOHN C. MILHISER
UNITED STATES ATTORNEY

/s/Eugene L. Miller                             /s/ James B. Nelson
Eugene L. Miller                                James B. Nelson
Assistant United States Attorney                Trial Attorney
201 S. Vine St., Suite 226                      Capital Case Section
Urbana, IL 61802                                United States Department of Justice
Phone: 217/373-5875                             1331 F. Street NW, Room 625
Fax: 217/373-5891                               Washington, DC 20004
eugene.miller@usdoj.gov                         Phone: 202/598-2972
                                                james.nelson@usdoj.gov

/s/Bryan D. Freres
Bryan D. Freres, Bar No. IL 6294791
Assistant United States Attorney
201 S. Vine St., Suite 226
Urbana, IL 61802
Phone: 217/373-5875
Fax: 217/373-5891
bryan.freres@usdoj.gov




                                            3
       2:17-cr-20037-JES-JEH # 244         Page 4 of 4



                               CERTIFICATE OF SERVICE

       I hereby certify that on February 15, 2019, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to counsel of record.



                                          /s/ James B. Nelson
                                          James B. Nelson
                                          Trial Attorney
                                          Capital Case Section
                                          United States Department of Justice
                                          1331 F. Street NW, Room 625
                                          Washington, DC 20004
                                          Tel: (202) 598-2872
                                          james.nelson@usdoj.gov




                                             4
